Citation Nr: 0312155	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-12 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a fungal infection of the groin with tinea pedis, 
onychomycosis, xerosis of the hands and feet.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to service connection for a right hip 
disability.  

5.  Entitlement to service connection for a right knee 
disability.  

6.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1945 
to October 1948, from May 1949 to April 1950, from December 
1950 to January 1952, and from March 1952 to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Denver, Colorado.  Specifically, in an August 1996 rating 
action, the RO, in pertinent part, denied service connection 
for a right hip disability.  Also, in an October 1996 rating 
action, the RO, in relevant part, denied service connection 
for back and right shoulder disabilities.  Subsequently, in a 
March 1998 rating action, the RO, in pertinent part, granted 
service connection for fungus in the groin area, assigned a 
noncompensable evaluation for this disorder effective from 
March 1997 pending an at-once VA examination to determine the 
current level of severity of the dermatological condition, 
and also denied service connection for bilateral knee 
disabilities.  In April 1998, the veteran was accorded a VA 
dermatological examination.  By a May 1998 rating action, the 
RO denied a compensable disability evaluation for the 
service-connected fungus in the veteran's groin area.  

Following notification of these decisions, the veteran 
perfected timely appeals with respect to the issues of 
entitlement to an initial noncompensable disability rating 
for his service-connected dermatological condition and 
entitlement to service connection for back, right shoulder, 
right hip, and bilateral knee disabilities.  In January 2001, 
the Board remanded these claims to the RO for further 
development consistent with the consistent Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  

After completion of the requested development actions, the 
RO, in a June 2002 rating action, continued the denials of 
service connection for back, right shoulder, right hip, and 
bilateral knee disabilities.  Additionally, the RO redefined 
the veteran's service-connected dermatological disorder as a 
fungal infection of the groin with tinea pedis, 
onychomycosis, and xerosis of the hands and feet but 
confirmed the noncompensable evaluation previously assigned 
to this disorder.  Thereafter, in November 2002, the RO 
returned the veteran's case to the Board.  

In February 2003, the Board informed the veteran of the new 
regulatory evaluation criteria regarding his rating claim for 
his service-connected dermatological disorder.  In a letter 
dated in this month, the Board also notified the veteran of 
his opportunity to submit additional evidence or argument 
within 60 days from the date of the document.  In April 2003, 
the veteran filed a statement that he drafted as well as a 
letter written by his private physician.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of these claims.  On 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim(s).  38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his representative of the 
VCAA, the criteria used to adjudicate the appealed claim(s), 
the type of evidence needed to substantiate the issue(s), as 
well as the specific type of information necessary from the 
veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the job of scheduling the veteran for pertinent VA 
examinations.  

Pursuant to the January 2001 remand in the present case, the 
veteran underwent a VA dermatological examination in March 
2002.  According to the report of this evaluation, following 
a review of the veteran's medical records and an examination 
of him, the examiner diagnosed seborrheic dermatitis of the 
scalp, extensive actinic damage of the face and both dorsal 
hands, seborrheic keratosis of the face and trunk, a 
benign-appearing nevi on the trunk, acrocordons (skin tags) 
of the trunk, stasis dermatitis with associated edema of the 
distal portion of both lower extremities, tinea cruris of the 
scrotum and crural areas bilaterally, tinea pedis of the web 
spaces of all toes and the soles of both feet, onychomicosis 
of the number one toenails of both feet, as well as xerosis 
of both hands.  

Additionally, the examiner expressed his opinion that the 
veteran's tinea cruris of the scrotum and crural areas 
bilaterally, tinea pedis of the web spaces of all toes and 
the soles of both feet, and onychomicosis of the number one 
toenails of both feet is "more likely than not related to 
the fungal infection acquired while he was in the service."  
The examiner explained that tinea often involves the groin, 
hands, feet, and nails on the hands and feet; that the 
infection is possible to control but difficult to eradicate 
(particularly when it involves the nails); and that the 
veteran has a well-documented history of recurrent tinea 
(fungal infection) involving his groin, feet, and hands since 
1955.  The examiner also expressed his opinion that the 
xerosis of the veteran's hands "is as likely as not directly 
related to the veteran's chronic fungal infections and the 
effects of anti-fungal treatments over the years."  Further, 
the examiner explained that the veteran's seborrheic 
dermatitis of the scalp, extensive actinic damage of the face 
and both dorsal hands, seborrheic keratosis of the face and 
trunk, a benign-appearing nevi on the trunk, acrocordons 
(skin tags) of the trunk, and stasis dermatitis with 
associated edema of the distal portion of both lower 
extremities "are neither related to the veteran's chronic 
fungal infections nor is there sufficient evidence to relate 
them to . . . [his] military service."  

Based on the results of this recent VA examination, the RO, 
by the June 2002 rating action, recharacterized the veteran's 
service-connected skin disorder as a fungal infection of the 
groin with tinea pedis, onychomycosis, and xerosis of the 
hands and feet.  However, based upon recent objective 
evaluation findings (including the results of the March 2002 
VA examination) of no active skin disease process of the 
veteran's groin, the RO, in the June 2002 decision, denied a 
compensable evaluation for his service-connected 
dermatological disorder.  

Subsequently, however, in response to the Board's February 
2003 notification of the new rating criteria for 
service-connected skin disorders, the veteran, in April 2003, 
submitted a letter from his treating VA physician.  In this 
document, the doctor explained that the veteran "has a 
chronic recurrent groin rash that has intermittently been 
more severe and associated with other symptoms, including 
balanitis and possibly facial and eye symptoms."  The 
physician further noted that, with medication, the veteran's 
facial symptoms fully resolve but only temporarily and that 
the veteran's skin disorder has required chronic topical 
therapy primarily with antifungal agents.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed by rating adjudicators and 
that a skin disorder should be considered, whenever possible, 
at a time when it is most disabling.  See, Bowers v. Brown, 
2 Vet. App. 675 (1992) and Ardison v. Brown, 6 Vet. App. 405 
(1994).  VA's duty to assist includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  See, Little v. Derwinski, 1 Vet. 
App. 90 (1990).  Consequently, the Board concludes that a 
current VA dermatological examination is warranted.  

Moreover, in an April 2003 cover memorandum to the treating 
VA physician's letter dated in the same month, the veteran 
explained that he wanted to submit medical evidence for VA to 
consider but that he did not actually have possession of 
these records yet.  As such, the veteran requested that he be 
given an extension of 60 days within which to obtain and to 
submit the additional documents.  The veteran did not specify 
whether these reports pertained to his service-connected skin 
disorder or to the other disabilities (including his back, 
right shoulder, right hip, right knee disability, and left 
knee conditions) for which he is currently seeking service 
connection.  

Therefore, to ensure the veteran's right to due process, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered skin, back, 
right shoulder, right hip, and bilateral 
knee treatment to him since April 2002.  
After furnishing the veteran the 
appropriate release forms, obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

3.  The RO should also obtain all of the 
veteran's clinical records relating to 
his skin, back, right shoulder, right 
hip, and bilateral knee treatment from 
the Denver VA Medical Center (VAMC) since 
April 2000.  The Board is particularly 
interested in records of treatment that 
the veteran has received from Dr. Richlie 
at this medical facility.  If these 
records are not available for any reason, 
that fact should be noted in the 
veteran's claims folder.  

4.  Thereafter, the RO should make 
arrangements to accord the veteran a VA 
examination by a specialist in 
dermatological disorders, who has not 
previously examined him, to determine the 
nature and extent of his 
service-connected fungal infection of the 
groin with tinea pedis, onychomycosis, 
xerosis of the hands and feet.  If 
possible, this evaluation should be 
scheduled when the veteran's 
service-connected skin disorder is most 
disabling.  Bowers v. Brown, 2 Vet. 
App. 675 (1992); Ardison v. Brown, 2 Vet. 
App. 405 (1994).  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
photographs of all affected areas related 
to the service-connected skin disorder, 
should be performed.  The photographs 
should be made part of the examination 
report and, as such, should be included 
in the veteran's claims folder.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the service-connected fungal infection of 
the groin with tinea pedis, 
onychomycosis, xerosis of the hands and 
feet, which is found on examination, 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining him, the 
examiner should discuss the frequency and 
severity of any disfigurement, lesions, 
scarring, ulcerations, itching, pain or 
tenderness, exfoliation, exudation, 
crusting, pigment changes, or systemic 
nervous manifestations found to be 
present and to be associated with the 
service-connected fungal infection of the 
groin with tinea pedis, onychomycosis, 
xerosis of the hands and feet.  In 
addition, the examiner should note the 
extent of the service-connected skin 
disorder (in terms of the percentage of 
the service-connected skin disorder over 
the veteran's entire body as well as the 
percentage of the service-connected skin 
disorder over his exposed areas).  Also, 
the examiner should obtain from the 
veteran information regarding the type, 
and frequency, of therapy that he 
receives for his service-connected skin 
disorder within the past 12 months, such 
as any topical medication and any 
systemic therapy (including 
corticosteroids or other 
immunosuppressive drugs).  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should re-adjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last SSOC in July 
2002.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




